      Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 TFORCE ENERGY SERVICES, INC. (f/k/a I.          §
 E. Miller Services, Inc. and                    §
 Hemphill Trucking, Inc.),                       §
    Plaintiff,                                   §       Civil Action No. ______________
                                                 §
 v.                                              §
                                                 §
 ALLIANZ GLOBAL RISKS US INSURANCE               §
 COMPANY,                                        §
   Defendant.                                    §


                            PLAINTIFF’S ORIGINAL COMPLAINT

       COMES NOW, Plaintiff TForce Energy Services, Inc. (formerly known as I. E. Miller

Services, Inc. and Hemphill Trucking, Inc.) and files this Original Complaint against

Defendant Allianz Global Risks US Insurance Company (“Allianz”), and, in support of same

asserts and would show the following:

                                              I.
                                           PARTIES

       1.     Plaintiff TForce Energy Services, Inc. (“Plaintiff”) is a corporation organized

and existing under the laws of the State of Texas with its principal place of business in

Canada.

       2.     Defendant Allianz is a corporation existing under the law of the State of Illinois

with its principal place of business in the State of Illinois. Allianz can be served with summons

through its appointed Texas registered agent for service FED.R.CIV. P. 4(h), by serving its

registered agent for service, CT Corporation System, 1999 Bryan St., Suite 900, Dallas Texas

75201-3136.




Plaintiff TForce Energy Services, Inc.’s Original Complaint                                Page 1
     Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 2 of 11




                                           II.
                                 VENUE AND JURISDICTION

       3.       There is complete diversity of citizenship among and between the parties to

this civil action, and the amount in controversy, exclusive of interest and costs, exceeds

seventy-five thousand dollars ($75,000). As such, federal jurisdiction exists pursuant to 28

U.S.C. §1332.

       4.       Venue is proper in this District under 28 U.S.C. 1391(b)(1) and 1391(c)(2) and

(d) because Allianz as a corporation and is subject to personal jurisdiction in this District,

and thus resides in this District.

                                             III.
                                            FACTS

A.     THE UNDERLYING ACCIDENT AND LAWSUIT AT ISSUE

       5.       On March 16, 2012, I. E. Miller Services, Inc. (“I.E. Miller”), was performing

services on a Linn Energy well rig site near Briscoe, Texas that involved moving the drilling

rig through the use of a Hylab 138 Crawler Crane.

       6.       During the process of the movement of the rig using the crane, the crane boom

fell onto Mr. Todd Beason, the rig manager, resulting in Mr. Beason sustaining serious bodily

injuries that eventually led to his left hand being amputated below the elbow (the

“Accident”).

       7.       As a result of the Accident, Mr. Beason and his wife (“the Beason Plaintiffs”)

filed a lawsuit against I. E. Miller in Oklahoma County, Oklahoma, where the Beason Plaintiffs

lived, seeking damages related to his injuries (“the Underlying Lawsuit”).




Plaintiff TForce Energy Services, Inc.’s Original Complaint                            Page 2
     Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 3 of 11




B.     PLAINTIFF’S INSURANCE PROGRAM

       8.      On the date of the Accident, I. E. Miller was a named insured on certain

insurance policies that had been purchased and maintained by the TransForce corporate

family of companies. Specifically, effective December 1, 2011 and due to the merger of

TransForce Acquisition II. Corp. into I. E. Miller, I. E. Miller, a Texas corporation then

headquartered in Houston, was added as a named insured under a National Union Fire

Insurance Company primary general liability insurance policy no. GL 187-21-36 that

afforded $10 Million per “occurrence” for accidents occurring during the policy period of

December 1, 2011 through December 1, 2012 (“the AIG Primary Policy”). A true and correct

copy of the AIG Primary Policy is attached hereto as Exhibit A. The endorsement adding I. E.

Miller as a Named Insured is attached as Exhibit A-1.

       9.      While the AIG Primary Policy covered damages assessed against the named

insureds such as I. E. Miller up to its $10 Million per “occurrence” limits, it does not cover

defense costs incurred in defending lawsuits, pre-judgment interest, post-judgment interest

or other types of costs and fees associated with lawsuits and appeals.

       10.     Specifically, the AIG Primary Policy contains a “Deductible Coverage

Endorsement” stating “This Endorsement Changes the Policy” and providing that the insured

must reimburse the insurer for “All ‘Allocated Loss Adjustment Expense’.” A true and correct

copy of the AIG Primary Policy’s “Deductible Endorsement” is attached hereto as Exhibit A,

page 000053.

       11.     “Allocated Loss Adjustment Expense” is defined in section III of the

Endorsement and includes “all fees for service of process and court costs and court expenses;

pre- and post-judgment interest; attorney’s fees; . . . and any similar fee, cost or expense



Plaintiff TForce Energy Services, Inc.’s Original Complaint                            Page 3
      Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 4 of 11




reasonably chargeable to the investigation, negotiation, settlement or defense of a loss or a

claim or suit against you. . . “. (See Exhibit A, p. 000055).

        12.    Defendant Allianz also issued an Excess Liability policy no. XYZ-000-2417-

7602 to TransForce Inc., the corporate parent of Plaintiff, as the first named insured for the

policy period of December 1, 2011 through December 1, 2012 (“the Allianz Excess Policy”).

A true and correct copy of the Allianz Excess Policy is attached hereto as Exhibit B.

        13.    Under the Allianz Excess Policy’s Section I. Excess Liability, section D., titled

“Coverage A Who Is An Insured” (Exhibit B, page 000026) the Allianz Excess Policy also

covered as “insureds” those companies that are “insureds” under the various Primary

Policies that were listed on its “Schedule of Primary Insurance.”

        14.    The AIG Primary Policy insuring I. E. Miller is listed on the Allianz Excess

Policy’s “Schedule of Primary Insurance.” (See Exhibit B, p. 000003). Allianz was specifically

notified of the addition of I. E. Miller to policies in late November 2011 when I. E. Miller was

added to the policies. Thus, I. E. Miller, a Texas corporation with headquarters in Houston at

the time, was also an insured on the Allianz Excess Policy at the time of the Accident.

        15.    The Allianz Excess Policy affords $15 Million (Canadian) per “occurrence” and

in the aggregate of excess liability coverage to I. E. Miller to the extent that its liability for

damages exceeded the $10 Million (U.S.) limits of the AIG Primary Policy. (See Exhibit B, pp.

000001, 000022)

        16.    The Allianz Excess Policy also contains provisions that extend coverage for

some things that are not covered on the underlying scheduled Primary Policies. Specifically,

the Allianz Excess Policy’s “Section III. Supplementary Payments,” (See Exhibit B, p. 000036-

37) states:



Plaintiff TForce Energy Services, Inc.’s Original Complaint                                Page 4
     Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 5 of 11



              With respect to any claim we investigate or settle, or Suit against any Insured
              we defend, we will pay in addition to the applicable Limits of Insurance:

                                             ******

              B. The following to the extent that they are not covered by Primary
              Insurance or Other Insurance:

              1. Costs taxed against any Insured in the Suit;

                                             ******

              3. The cost of bonds to release attachments, but only for bond amounts within
              our applicable Limit of Insurance. We do not have to furnish these bonds;

                                             ******

              6. All interest on the full amount of any judgment that accrues after entry of
              the judgment and before we have paid, offered to pay, or deposited in court
              the part of the judgment that is within our applicable Limit of Insurance.

       17.    Thus, court costs, bonding costs, and post-judgement interest that accrue on

judgments entered against an insured are covered on the Allianz Excess Policy to the extent

that they are not covered on the underlying AIG Primary Policy.

       18.    Plaintiff herein, TForce Energy Services, Inc., is the successor in interest to I. E.

Miller by way of a merger of TransForce Acquisition II Corp. into I. E. Miller, followed by a

merger of I. E. Miller into Hemphill Trucking, Inc., followed by Hemphill Trucking, Inc.

officially changing its corporate name to TForce Energy Services, Inc.

C.   THE TRIAL OF THE UNDERLYING LAWSUIT AND RESULTING JUDGMENT AND
APPEAL

       19.    On November 10, 2014, Plaintiff placed Allianz on notice of the Underlying

Lawsuit and advised that it had the potential to exceed the $10 Million limits of the AIG

Primary Policy.

       20.    Thereafter, Allianz investigated the facts and circumstances involved, hired its

own monitoring counsel to monitor the case as it proceeded towards trial, received access



Plaintiff TForce Energy Services, Inc.’s Original Complaint                                     Page 5
      Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 6 of 11




to reports of defense counsel, participated in conferences with defense counsel, expressed

its views on settlement, and was otherwise actively involved in the various decisions and

strategy as the case moved forward.

          21.   Although efforts were made, attempts to settle the Underlying Lawsuit within

the $10 Million primary limits of the AIG Primary Policy were unsuccessful. As a result, the

Underlying Lawsuit went to trial in June 2015. On June 16, 2015, the jury awarded $15

Million in actual damages to the Beason Plaintiffs.

          22.   Applying certain damage caps on non-economic damages under an Oklahoma

statute, i.e., 23 O.S. 2011, the trial court judge in the Underlying Lawsuit, over the objections

of the Beason Plaintiffs’ counsel that the statute was unconstitutional, reduced the damages

to $9.7 Million and on July 10, 2015 entered final judgment against I. E. Miller, including

statutory pre-judgment interest, in the amount of $9,703,592.86.

          23.   The Beason Plaintiffs appealed the reduction of the damages statute to the

Oklahoma Supreme Court, asserting that the statute was unconstitutional under the

Oklahoma Constitution. I. E. Miller filed a cross appeal on certain other evidentiary and trial

issues.

          24.   On April 23, 2019, a majority of the Oklahoma Supreme Court, with four

justices dissenting, issued its ruling and opinion in Beason v. I. E. Miller Services, Inc., 441 P.2d

1107 (Okla. 2019) holding that 23 O.S. 2011’s limits on awards of non-economic damages

violated the Oklahoma Constitution and remanded the case to the trial court for entry of

judgment in accordance with the jury verdict.

          25.   In accordance with the Oklahoma Supreme Court’s remand, on June 21, the

trial court in the Underlying Lawsuit entered its “Amended Journal Entry of Judgment”,



Plaintiff TForce Energy Services, Inc.’s Original Complaint                                  Page 6
     Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 7 of 11




Exhibit C, amending the July 10, 2015 judgment to award the Beason Plaintiffs the $15

Million in damages as found by the jury plus costs, pre-judgment interest and post-judgment

interest from July 10, 2015 to the date of payment. The court’s Amended Entry Journal of

Judgment ordered that post-judgment interest of $3,798,867.84 had accrued on the

amended judgment from July 10, 2015 through May 22, 2019 and that court costs were

$7,000.

D.     THE JUDGMENT- RELATED AMOUNTS IN DISPUTE

       26.    As found by the Beason trial court in its Amended Journal Entry of Judgment,

post-judgment interest accrued on the amended judgment from July 10, 2015 until paid.

       27.    On May 6, 2019 Allianz advised Plaintiff that Allianz was denying coverage for

the post-judgment interest (other than $5,543.83 of interest that it agreed to pay).

       28.    On May 8, 2019, Plaintiff advised Allianz that it disagreed with Allianz’s denial

of coverage on the post-judgment interest and was reserving all rights against Allianz in that

regard. Allianz, in response, acknowledged the reservation of rights.

       29.    On May 28, 2019, the amended judgment and post-judgment interest was paid

and satisfied. Allianz paid $5,005,543.83. Due to Allianz’s denial of coverage for the post-

judgment interest and court costs, Plaintiff paid $3,822,813.48 as part of that satisfaction.

       30.    During the appeal, Plaintiff was required to post a supercedeas bond to stay

execution on the judgment while it was on appeal and incurred $391,523 in bond premium

expenses in connection with the purchase of the bond. Of that amount, $53,647 represents

the premium attributable to the $5M excess portion of the amended judgment.

       31.    Allianz never disputed that it owed coverage to I. E. Miller for the

approximately $5 Million excess portion of the judgment principal exceeding the limits of the



Plaintiff TForce Energy Services, Inc.’s Original Complaint                             Page 7
     Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 8 of 11




underlying $10 Million limits of the AIG Primary Policy and, in fact, Allianz paid the $5M

excess portion of the amended judgment.

       32.    By letter from its counsel dated July 10, 2019, Plaintiff demanded that Allianz

reimburse Plaintiff for the post-judgment interest, court costs, and supercedeas bond

premium amounts as amounts not covered on the AIG Primary Policy and, thus, covered on

the Allianz Excess Policy pursuant to the provisions quoted above.

       33.    By letter from its counsel dated August 22, 2019, Allianz denied coverage.

       34.    All conditions precedent to Plaintiff’s claims have been complied with or have

been waived by Allianz.

                                           IV.
                                    CLAIMS FOR RELIEF

                             COUNT I. Declaratory Judgment

       35.    Plaintiff hereby incorporates by reference the preceding paragraphs in this

Original Complaint.

       36.    Plaintiff requests that the court enter a declaratory judgment under 22 U.S.C.

§2201 as follows:

              a. That the Allianz Excess Policy affords coverage for the $3,822,813.48 in

post-judgment interest that Plaintiff paid in satisfaction of the judgment in the Underlying

Lawsuit;

              b. That the Allianz Excess Policy affords coverage for the portion of the

$53,647 in supercedeas bond premium paid by Plaintiff corresponding to the excess portion

of the amended judgment represented by the Allianz Excess Policy;




Plaintiff TForce Energy Services, Inc.’s Original Complaint                           Page 8
     Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 9 of 11




               c. That the Allianz Excess Policy affords coverage for the $7,000 in taxed court

costs previously paid by Plaintiff in connection with satisfaction of the judgment in the

Underlying Lawsuit.

               d. That Plaintiff is entitled to recover its reasonable and attorney fees and

court costs incurred in connection with this matter.



                              COUNT II.      Breach of Contract

       37.     Plaintiff incorporates by reference the preceding paragraphs in this

Complaint.

       38.     The Allianz Excess Policy, in “Section III. Supplementary Payments”, states that

Allianz will pay (1) all of the post-judgment interest, (2) all of the courts costs, and (3) that

portion of the supercedeas bond premium corresponding to that part of the judgment

entered in the Underlying Lawsuit that was in excess of the limits of the underlying limits of

the AIG Primary Policy to the extent that such amounts are not covered on the Underlying

AIG Primary Policy.

       39.     Plaintiff, both before and after Plaintiff paid the post-judgment interest, court

costs and supercedeas bond premium, demanded that Allianz comply with its contract and

extend coverage for and pay the post-judgment interest, supercedeas bond premium and

court costs.

       40.     Allianz wrongfully denied coverage for them under the Allianz Excess Policy

and thereby breached its contract.

       41.     Accordingly, Plaintiff is entitled to recover the post-judgment interest, court

costs and the portion of the supercedeas bond premium attributable to the portion of the



Plaintiff TForce Energy Services, Inc.’s Original Complaint                               Page 9
     Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 10 of 11




judgment that was within the excess coverage of the Allianz Excess Policy limits as damages

for breach of contract.

       42.    In addition, Plaintiff is entitled to recover its reasonable and necessary

attorney fees and court costs incurred in this action.

                   COUNT III.   Violations of Tex. Ins. Code Chapter 542

       43.    Plaintiff incorporates by reference the preceding paragraphs in this

Complaint.

       44.    At all relevant times, Plaintiff (including I. E. Miller) was and is a Texas

corporation and thus a citizen of Texas. Accordingly, Texas law applies to Plaintiff’s claims

under Art. 21.42, Texas Insurance Code.

       45.    Plaintiff’s demand that Allianz reimburse Plaintiff for its payment of post-

judgment interest, bond premium, and court costs after Plaintiff was required to pay same

due to Allianz’s denial of coverage constitutes a first party “claim” as defined by Tex. Ins.

Code 542.051(2).

       46.    Allianz received all information it ever requested regarding Plaintiff’s “claim”

but has failed to pay the “claim” within the time frames required by sections 542.055 -

542.059.

       47.    Accordingly, under section 542.060 Allianz is liable for the “claim” and 18

percent penalty interest on the amount of the “claim” as damages together with reasonable

and necessary attorney fees and court costs.

                                       JURY DEMAND

       Plaintiff hereby demands a trial by jury.




Plaintiff TForce Energy Services, Inc.’s Original Complaint                          Page 10
     Case 4:21-cv-01466 Document 1 Filed on 05/03/21 in TXSD Page 11 of 11




                                             PRAYER

       WHEREFORE PREMISES CONSIDERED, Plaintiff prays that the Court enter the

declaratory judgment requested above, and a judgment for its contract and statutory

damages and attorneys’ fees and court costs as set out above, and such other and further

relief at law or in equity as Plaintiff may show itself justly entitled to.


                                              Respectfully submitted,



                                              David J. Schubert—Attorney in Charge
                                              State Bar No. 17820800
                                              E-Mail: DSchubert@SchubertEvans.com

                                              Schubert & Evans, P.C.
                                              900 Jackson, Suite 630
                                              Dallas, Texas 75202
                                              Telephone: (214) 744-4400
                                              Facsimile: (214) 744-4403

                                              ATTORNEYS FOR PLAINTIFF TFORCE ENERGY
                                              SERVICES, INC. (f/k/a I. E. Miller Services, Inc.
                                              and Hemphill Trucking, Inc.)




Plaintiff TForce Energy Services, Inc.’s Original Complaint                            Page 11
